Citation Nr: 1705270	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-41 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as secondary to hazardous environmental exposure.  

2.  Entitlement to service connection for a gall bladder disability, claimed as secondary to hazardous environmental exposure.  

3.  Entitlement to service connection for a liver disability, claimed as secondary to hazardous environmental exposure.  

4.  Entitlement to service connection for chronic pancreatitis, claimed as secondary to hazardous environmental exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1973 to June 1976, with qualifying Camp Lejeune service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a January 2017 video conference hearing; a transcript of the hearing is associated with the claims file. 

The issue of entitlement to nonservice-connected pension benefits was filed in July 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his prostate cancer, gall bladder disability, liver disability, and chronic pancreatitis are secondary to contaminated water while stationed at Camp Lejeune.  The Veteran's service personnel records show that he was stationed at Camp Lejeune from October 1973 to December 1973, and from July 1975 to June 1976.  

The Veteran was provided with a VA examination in October 2012 regarding his claim for service connection for prostate cancer.  It was opined that there was no clear association between prostate cancer and the listed carcinogens known to be in the drinking water at Camp Lejeune.  The examiner further indicated that there were too many variables (e.g., length of exposure, whether the Veteran lived off base, the levels of carcinogens in question, etcetera) that nullified any case that could be made for prostate cancer and contaminated drinking water.  Notably, inasmuch as it is clear when the Veteran was stationed at Camp Lejeune, until scientific evidence shows otherwise, it is VA's policy to presume that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the base's waters supply.  See M21-1, Part III, Subpart iii, 2.E.7.a (VBA Manual).  Therefore the length of the Veteran's length of exposure would not be an unknown variable as suggested by the October 2012 VA examiner, that is, the Veteran was exposed to contaminated drinking water at Camp Lejeune would be from October 1973 to December 1973, and from July 1975 to June 1976.  In addition, while it currently remains unclear whether the Veteran lived on or off base, that is an unknown fact that can be readily resolved by statements provided by the Veteran.  Accordingly, the Board finds that another medical opinion in this matter is necessary. 

In addition, the Board was not provided VA examinations regarding his claims for service connection for chronic pancreatitis or a gall bladder disability, and the most recent VA examination regarding the claim for service connection for a liver disability was provided in June 2014.  In this regard, the Board observes that VA recognizes a relationship between hepatic steastosis and the toxins present at Camp Lejeune, at least for treatment purposes.  See 38 C.F.R. § 17.400 (2016).

The Board finds that the Veteran should be afforded a VA examination addressing his claims for service connection for chronic pancreatitis or a gall bladder disability, and a contemporaneous examination regarding his claim for service connection for a liver disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Finally, at the January 2017 video conference hearing, the Veteran testified that he continued to receive VA treatment at the Houston, Texas VA Medical Center (VAMC).  Inasmuch as the most recent VA treatment records associated with the claims file are dated from May 2014, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records dated since May 2014 from the Houston, Texas VAMC.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his chronic pancreatitis, gall bladder disability, liver disability, and prostate cancer.  Specifically, the Veteran should be asked to indicate whether he was stationed on or off the base at Camp Lejeune.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. Schedule the Veteran for an examination to determine the nature, onset and etiology of any chronic pancreatitis, gall bladder, liver, or prostate cancer disability found to be present.  The examiner is asked to opine whether it is at least as likely as not that any chronic pancreatitis, gall bladder, liver, or prostate cancer disability found to be present is related to his conceded exposure to contaminated water at Camp Lejeune.  

In offering these opinions, the examiner must acknowledge and discuss that VA recognizes a relationship between hepatic steastosis and the toxins present at Camp Lejeune, at least for treatment purposes.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4. Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

